This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A13-2124

                                  State of Minnesota,
                                      Respondent,

                                           vs.

                                      Doua Chang,
                                       Appellant.

                               Filed December 29, 2014
                                      Affirmed
                                   Peterson, Judge

                             Ramsey County District Court
                               File No. 62-CR-12-9947

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John Choi, Ramsey County Attorney, Thomas R. Ragatz, Assistant County Attorney, St.
Paul, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Jenna Yauch-Erickson,
Assistant Public Defender, St. Paul, Minnesota

      Considered and decided by Peterson, Presiding Judge; Larkin, Judge; and

Bjorkman, Judge.

                        UNPUBLISHED OPINION

PETERSON, Judge

      In this appeal from a conviction of possession of a firearm by an ineligible person,

appellant argues that due process requires reversal of his conviction, which was based on
a 2001 California conviction of assault with a deadly weapon, because the California

court did not list as a condition of his probation that he could not possess firearms and

affirmatively represented that he was eligible to do so. We affirm.

                                         FACTS

       In 2001, a California juvenile court adjudged appellant Doua Chang a ward of the

court based on sustained petitions of assault with a deadly weapon and possession of a

knife. The disposition order in the California case is a form order on which the court

checked off applicable provisions and added information as needed. The final section in

the form is a list of probation conditions, one of which prohibited ownership or

possession of “any dangerous or deadly weapons.”           None of the listed probation

conditions was checked.

       On February 21, 2011, St. Paul Police responded to a complaint made by

appellant’s girlfriend. About three weeks later, police executed a search warrant at

appellant’s residence and found a small-caliber handgun. Appellant admitted that the gun

belonged to him.

       In December 2012, the state charged appellant with possession of a firearm by an

ineligible person, second-degree assault, and terroristic threats. Appellant moved to

dismiss the firearm-possession charge on due-process grounds. The district court denied

appellant’s motion. The state agreed to dismiss the assault and terroristic-threats charges,

and the parties submitted the firearm-possession charge to the district court for decision

on stipulated facts. The district court found appellant guilty of firearm possession by an

ineligible person and sentenced him to a stayed term of 60 months. This appeal followed.


                                             2
                                      DECISION

       “No person shall be held to answer for a criminal offense without due process of

law, and no person shall . . . be deprived of life, liberty or property without due process of

law.” Minn. Const. art. I, § 7; accord U.S. Const. amend. XIV, § 1. Whether a criminal

defendant’s right to due process has been violated is a question of law, which we review

de novo. State v. Lehman, 749 N.W.2d 76, 82 (Minn. App. 2008), review denied (Minn.

Aug. 5, 2008).

       “Due process prohibits state representatives from misleading individuals as to their

legal obligations.” Whitten v. State, 690 N.W.2d 561, 565 (Minn. App. 2005).

              [T]he state may be precluded from prosecuting a person who
              acts because of reliance on the state’s representations.
              Specifically, due-process considerations prevent the
              government from informing a felon that all his civil rights are
              restored and then prosecuting him for an act that would have
              been legal if all his civil rights had been restored.

Id. (citations omitted).

       The Whitten court held that a conviction for possession of a firearm by an

ineligible person violated due process under the following circumstances:

              [A]ppellant signed probation agreements in 1992 and 1994,
              stating he could not possess a firearm “until civil rights are
              restored.” When appellant was discharged from probation,
              the district court informed appellant he was “restored to all
              civil rights and to full citizenship with full right to vote and
              hold office the same as if said conviction had not taken
              place.” The district court did not check the box on the
              preprinted discharge order to inform him he could not possess
              a firearm for another ten years.

Id.



                                              3
       Appellant argues that the unchecked box on the disposition order “next to the

firearm prohibition told [appellant] that he was eligible to possess firearms. [Appellant]

was entitled to rely on the unchecked box to inform him of his right to possess a firearm,

and therefore [appellant’s] conviction for possession of a firearm violated due process.”

Unlike the documents and the district court’s statement in Whitten, the California

disposition order did not address the restoration of appellant’s civil rights or his

entitlement to possess firearms following discharge from probation. The disposition

order set conditions that applied to appellant while he was on probation; it did not

provide notice of appellant’s status following discharge from probation. A lack of notice

of ineligibility does not affect the applicability of the statute prohibiting possession of a

firearm or its penalty. State v. Grillo, 661 N.W.2d 641, 645 (Minn. App. 2003), review

denied (Minn. Aug. 5, 2003); see also Minn. Stat. § 624.713, subd. 3(a) (2014) (stating

that lack of notice does not affect prohibition or penalty).

       Moreover, the claimed representation in this case was made by a California state

court applying California law. “[A] government may not officially inform an individual

that certain conduct is permitted and then prosecute the individual for engaging in that

same conduct.” State v. McKown, 475 N.W.2d 63, 68 (Minn. 1991). This “provides a

narrow exception to the general rule that ignorance of the law is no defense,” and to come

within the exception a defendant must show actual reliance on a point of law

misrepresented by a state official and that such reliance was objectively reasonable

“given the identity of the official, the point of law represented, and the substance of the

misrepresentation.” United States v. Funches, 135 F.3d 1405, 1407 (11th Cir. 1998).


                                              4
There was no representation by any Minnesota official, and appellant has not shown that,

after he moved to Minnesota, it was objectively reasonable to rely on a representation by

California officials regarding his right to possess weapons while on probation in

California. When he moved to Miinesota, it was incumbent on appellant to learn the law

in Minnesota. “[I]gnorance of the law is not a defense when it would have been possible,

had appellant made the effort to do so, to learn of the existence of the prohibition [against

possessing a firearm].” Grillo, 661 N.W.2d at 645.

       Affirmed.




                                             5